Citation Nr: 9904264	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
arms, legs, hands, and fingers.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder show that 
he served on active duty from October 1974 to November 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claims for 
service connection for a disorder of the arms, legs, hands, 
and fingers, and for an acquired psychiatric or nervous 
disorder, were denied.  

A hearing was held via video-conferencing techniques by the 
undersigned Member of the Board on November 16, 1998.

The Board notes that the veteran has also claimed service 
connection for disorders of the neck and prostate, as well as 
a disorder involving difficulty breathing, concentrating, and 
becoming dizzy, that have not been developed for appellate 
review.  These issues are accordingly referred to the RO for 
action it deems appropriate.    


FINDINGS OF FACT

1.  A disorder of the arms, legs, hands, and fingers is not 
shown.

2.  An acquired psychiatric disorder did not begin during 
service.

CONCLUSIONS OF LAW

1.  A claim for service connection for a disorder of the 
arms, legs, hands, and fingers is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

2.  A claim for service connection for an acquired 
psychiatric or nervous disorder is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends that he has an acquired psychiatric or 
nervous disorder and a disorder of the arms, legs, hands, and 
fingers that is related to his active service.  After a 
review of the record, the Board finds that his claims are not 
well grounded, and must, accordingly, fail.  

The veteran's service medical records (SMRs) contain a report 
of his entrance examination, dated October 30, 1974, which 
reveals that he had scars on his left lower leg, right wrist, 
and on the back of his left hand.  The examiner did not note 
any disorders in the summary of defects and diagnoses section 
of the report, and noted that he was qualified for U.S. Navy 
service.  Subsequent SMRs also show that he had complaints 
regarding his left big toe, right leg, of a cough and bad 
dreams.  The notation concerning his right leg states that 
the veteran manifested right leg pain, that the examiner 
indicated that the pain was probably due to cramps, and that 
the veteran should utilize hot towels and was given Darvon.  
The record is devoid of any complaints, treatments, or 
diagnoses of a arm, hand or finger disorder.  In addition, 
there is no record of any right leg disorder at his 
separation from service.  In fact, he was deemed physically 
qualified for separation from active duty, and no defects 
were noted in a statement dated November 1974.

The record also contains a hospitalization report dated 
November 1974, which lists a diagnostic impression of a 
schizoid personality, with a recommendation of administrative 
separation.  The record also contains a report of the 
Aptitude Board, which found, in pertinent part, that the 
veteran's condition existed prior to service, was not 
aggravated by service, and that he had not completed recruit 
training.  There is also a record from the recruit Evaluation 
Unit which shows that the veteran exhibited interpersonal 
discomfort, but that no evidence of psychosis, impaired 
reality testing, formal thought disorder, or debilitating 
psychoneurosis, and that psychiatric hospitalization is not 
indicated.  

The evidence subsequent to service shows that the veteran was 
diagnosed with schizophrenia in an initial interview report 
prepared by an intake counselor and dated August 11, 1975.  A 
staffing note dated August 18, 1975, and prepared by  a 
psychiatric consultant, states that "he seems to fall under 
the category of latent schizophrenia.  If this progressed to 
a full blown schizophrenic syndrome [he] probably would 
become paranoid".  A note dated August 29, 1975, prepared by 
a clinical director stated that "I think this is a fairly 
typical case of developing paranoid schizophrenia.  It is 
quite possible that this can be avoided by quick chemotherapy 
and counseling."  A note by the same author dated September 
1975 showed that the veteran was not following the 
instructions for his medication and was to return in two 
months.  A record dated October 1975 states that the veteran 
was feeling better and encouraged to look for employment, 
while a record dated December 1975 revealed that the veteran 
stated his medication had helped.  Two notations, dated 
February 1976 and March 1976, show that the veteran did not 
show for his scheduled appointments.  

The recent medical evidence shows that the veteran was 
"known to have schizophrenia", in a hospitalization  record 
dated March 1987.  He was also diagnosed with controlled 
schizophrenia in a hospital report dated May 1990.  

The recent medical evidence also shows that the veteran 
complained of left leg pain in a record dated November 1994.  
The examiner noted that the veteran had slight left hip pain 
on rotation and abduction, without evidence of injury.  

Regarding the veteran's claim for a disorder of the arms, 
legs, hands, and fingers, there is no medical evidence of 
record to show that he currently exhibits any such disorder.  
As indicated above, one of the essential elements to well 
ground a claim is the presence of medical evidence showing a 
current disorder.  As no such evidence has been present in 
this case, the veteran's claim for a disorder of the arms, 
legs, hands, and fingers is not well grounded, and must be 
denied.  

Additionally, the Board finds that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
also not well grounded, and must be denied.  As indicated 
above, the veteran's service medical records show only that 
he was diagnosed with a personality disorder, schizoid 
personality.  The Board must point out that personality 
disorders are not normally diseases or injuries for the 
purposes of VA disability compensation.  38 C.F.R. § 4.9.  

In addition, although the veteran appears to have developed a 
schizophrenia disorder in 1975, there is no medical evidence 
to show that it began during or was related to his active 
service.  The Board would also note that, as the veteran did 
not have 90 days of service, the presumptive service 
connection provisions of 38 C.F.R § 3.307 do not apply.    

In brief, there is no evidence to show that the veteran has a 
current acquired psychiatric or nervous disorder that is 
related to his active service.  Although he manifested a 
personality disorder during service, he did not manifest an 
acquired psychotic or nervous disorder during service, and 
there is no medical evidence to show that he now manifests an 
acquired psychotic or nervous disorder that is in any way 
related to his active service.  In addition, the Board notes 
that before service connection on the basis of aggravation is 
considered, there must be a pre-existing disability.  As a 
personality disorder is not considered a disease or injury 
for VA purposes, there was no pre-existing disability to 
aggravate by service.   

As indicated above, one of the required elements for a well-
grounded claim is the presence of evidence showing a nexus 
between a current disability and inservice disease or injury.  
Since a schizoid personality disorder is not considered a 
disease or injury for VA benefits purposes, and since there 
is no medical evidence of record to show an acquired 
psychotic or nervous disorder that is related to the 
veteran's active service, the Board must find that the 
veteran's claim is not well grounded, and therefore must be 
denied.  

ORDER

Entitlement to service connection for a disorder of the arms, 
legs, hands, and fingers is denied.  Entitlement for service 
connection for an acquired psychiatric or nervous disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

